Exhibit 10.17

 

LEASE RENEWAL AGREEMENT

 

PARTIES:

 

LEE JOINT VENTURE, a joint venture of Robert B. Lee, Ronald E. Lee, and, Terry
N. Lee (“Lessor”)

 

and

 

COUNTRY COACH, INC., an Oregon corporation (“Tenant”)

 

RECITALS:

 

A.                                   Lessor and Tenant are parties to that
certain real property lease dated October 12, 1995, a copy of which is attached
hereto (“Lease”).

 

B.                                     The Lease provides in paragraph 21 for
Tenant to have two options to renew the Lease, each for an additional period of
five years, by giving written notice to Lessor not less than 90 days prior to
the expiration date of the initial term of the Lease or the current renewal term
of the Lease, whichever is applicable.

 

C.                                     By letter dated October 26, 2000, Tenant
gave notice of its desire to exercise the option to renew said Lease for one
additional period of five years commencing on November 1, 2000, and ending on
October 31, 2005 (the “Renewal Term”). Despite the fact that the notice of the
option to renew was not timely given, the parties wish to renew the Lease as
though notice of the option to renew had been timely given.

 

AGREEMENTS:

 

1.                                       Recitals. The above recitals are deemed
true and are incorporated herein.

 

2.                                       Renewal Period. For valuable
consideration, receipt of which is hereby acknowledged, the parties hereby agree
that the Lease be deemed renewed for the Renewal Term on the terms and
conditions provided for in the Lease as though the Tenant had given timely
written notice thereof to Lessor pursuant to Paragraph 21 of the Lease.

 

DATED this 2nd day of January 2001.

 

 

 

 

LEE JOINT VENTURE

 

 

 

By:

/s/ Robert B. Lee

 

 

 

ROBERT B. LEE

 

 

 

By:

/s/ Ronald E. Lee

 

 

 

RONALD E. LEE

 

 

 

By:

/s/ Terry N. Lee

 

 

 

TERRY N. LEE

 

 

 

COUNTRY COACH, INC.

 

 

 

By:

/s/ Jack L. Courtemanche

 

 

 

JACK L. COURTEMANCHE

 

 

Chairman, CEO

 

1

--------------------------------------------------------------------------------